Same Case — On a Ne-heaeing.
ON a re-hearing allowed to the plaintiff in this case, the opinion of the court was delivered by
Rost, J.
We have considered with great care the argument submitted to us on the re-hearing in this case, without being able to change the conclusions first adopted. If, as alleged, the rule of damages for the breach of the contract by the defendants is to be that applicable to actions of trover, so far as the conversion of the cotton is concerned, we take that rule to have been correctly stated in the opinion of the court. We deduced it from the english.and.american cases within our reach, and we find it stated in nearly the same words by Ilir. Sedgwick, in his late valuable work on the Measure of Damages; “Unless the plaintiff has been deprived of some particular use of his property, of which the other party was apprised, and which he may be said to have thus directly prevented, the rights of the parties are fixed at the time of the illegal act, be it refusal to deliver, or actual conversion, and the damages should be estimated as at that time.” Sedgwick, p. 505. This is in fact the fundamental principle applicable to all breaches of contract that, as a general rule, the market value at the time of the breach is the rule of damages.
Admitting further that, as the arbitrary distinctions of the .common law in the form of actions do not obtain with .us, and the plaintiff is permitted to state his complaint according to the actual facts, he might claim exemplary damages for a fraudulent or malicious breach of contract as well as for any other willful wrong, *111yet the wrongs of which he complains must be proved. The counsel has re. ferrad us to decisions of the english courts, by which he maintains that consequences were held to be well inferred from wrongful acts: thus, where the injury consisted in firing guns so near the plaintiff’s decoy-pond as to frighten away the wild fowls or prevent them from coming there, or maliciously firing cannon at the natives on the coast of Africa, whereby they were prevented from coming to trade with the plaintiff, these consequences were held to be well inferred from the wrongful act of firing. But in these cases it was proved that, after the firing, the wild fowls did not come to the pond, and the natives did not come to trade ; and these facts, after being proved, were held to be well inferred from the wrongful acts. Had the defendants in these cases shown that the wild fowls came to the decoy-pond as usual, and that the trade with the natives had not been interrupted, no damages of any kind would have been allowed. 2 Green-leaf on Evidence, p. 210, and authorities there cited.
The plaintiff alleges that, by reason of the failure of the defendants to comply with their agreement, and by reason of the dishonoring of his bills, his reputation as a merchant has been greatly affected, and his commercial transactions, which were of an important and extensive character, have been greatly embarrassed; that the dishonor of his bills becoming generally known in New Orleans, in New York, and in Boston, to persons engaged in the bill business; with whom he had theretofore dealt, he could no longer as before negotiate his bills with facility in the ordinary course of his commercial dealing. But he has failed to establish the truth of those facts. On the contrary, Mr. Robb, an extensive banker of this place, testifies that, generally speaking, the protest of bills under the circumstances of this case would not affect the credit of the drawer; that he never heard of this protest, and has had since extensive dealings with the plaintiff. He cannot say what difficulties the plaintiff may have had with other persons, but he had none with the witness. Other witnesses testify that a protest when satisfactorily explained, does not effect the standing of the drawer, and the loss of credit of the plaintiff is not shown affirmatively.
Although english tribunals may at times infer certain established facts to be the natural consequence of other facts also established, it would be difficult to I find authorities to show that they have in any case inferred the existence of the facts themselves. Had the loss of credit been shown, the important question would still have remained, whether it was the natural and proximate consequence of the protest of the bills. According to the testimony of Mr. Robb, and other witnesses, it would not have been; and we incline to that opinion. At the time he sold his bills to the defendants, his credit was not the best, or he would not have consented to the transfer of the bills of lading; and many other causes, besides an accidental protest, might have affected his commercial standing, such as it was. In the case of Vickars v. Wilcocks, 8 East 1, the defendant had asserted that the plaintiff had cut his master’s cordage, and the plaintiff alleged that his master, believing the assertion, had thereupon dismissed him from his service. It was held that the discharge was not a ground of action, since it was not the natural consequences of the words spoken. Neither was the loss of credit, alleged in this case, the natural consequence of an accidental protest. How far we might deem ourselves authorised to follow the rules established by the english courts in questions of costs and of damages arising under contracts to be in part executed in England, it is unnecessary to say. Our own law provides that when the inexecution of the contract has proceeded from fraud or bad faith, *112the debtor shall not only be liable to such damages as were or might have been foreseen at the time of making the contract, but also to such as are the immediate and direct consequence of the breach of the contract. But even when there is fraud the damages cannot exceed this, and no discretion is left to the judge or jury. C. C. art. 1928, §2, 3. By bad faith in this rule is not meant the mere breach of faith in not complyingwith the contract, but a designed breach of it from motives of interest or ill will. C. C. art. 1928, §1. It embraces all fraudulent or malicious breaches of contract, and all willful wrongs to property held by the wrong doer under them. The rule of damages provided in cases of quasi-contracts, offences and quasi-offences, is not applicable to the present controversy. The judgment heretofore rendered must remain undisturbed.